Citation Nr: 0120276	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  97-32 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU), 
for the period from October 24, 1996 to July 15, 1999. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from April 3, 1990 to January 
28, 1991.

This appeal arises from the July 1997 rating decision from 
the Buffalo, New York Regional Office (RO) that denied the 
veteran's claim for entitlement to a total disability rating 
based on individual unemployability due to service connected 
disability (TDIU). 

This case was remanded in June 2000 for further development.  
The case was thereafter returned to the Board.

Pursuant to development in this case, at the July 2000 VA 
examination, the veteran indicated that he was working about 
60 hours a week, and had not lost time due to a service 
connected disability.  Pursuant to a request from the RO 
regarding the veteran's employment, in November 2000, the 
veteran reported that he returned to work on July 15, 1999.  
He indicated that he was claiming unemployability due to his 
service connected disability from the period from October 
1996 to July 15, 1999.  Therefore, as the veteran is not 
claiming current unemployability, the Board has reframed the 
issue as listed above.  It is noted that the claimed time 
period is during the current appeal period, and thus, 
consideration of this issue may be undertaken without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable 
dispositions of the appeal has been obtained by the RO.

2.  For the period from October 24, 1996 to July 15, 1999, 
service connection was in effect for residuals of lumbar 
laminectomy and L5-S1 discectomy, with an evaluation of 60 
percent, and as of January 18, 1999, for iliac crest graft 
left side, with a 0 percent evaluation.  The combined 
evaluation for the relevant time period is 60 percent.

3.  For the period from October 24, 1996 to July 15, 1999, 
the veteran was precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability due to service connected 
disability have been met for the period from October 24, 1996 
to July 15, 1999.  38 U.S.C.A. § 1155, 5103A (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he injured 
his back when he fell from a platform.  He was discharged due 
to this disability.

By rating action of June 1991, service connection for lumbar 
disc disease with sciatica was granted and a 0 percent 
evaluation was assigned.  By rating action of October 1991, 
the evaluation of the veteran's service connected lumbar disc 
disease with sciatica and pain on motion was increased to 10 
percent.  By rating action of December 1993, the evaluation 
of the veteran's service connected residuals of lumbar 
laminectomy and L5/S1 discectomy (previously lumbar disc 
disease with sciatica) was increased to 20 percent, with a 
temporary total rating assigned under 38 C.F.R. § 4.30 from 
December 10, 1992 to February 29, 1993.

In a statement in May 1996, pursuant to a claim for increase, 
the veteran reported that he had been unable to work since 
March 1996 due to his service connected back disability.

By rating action of June 1996, a temporary total rating was 
assigned for the period from April 11, 1996 to June 1, 1996 
under 38 C.F.R. § 4.30, for surgery or post-surgical 
convalescence.

On November 15, 1996, the veteran filed a claim for 
entitlement to a total disability rating based on individual 
unemployability due to service connected disability.  He 
reported that he last worked full time on October 24, 1996, 
when he became too disabled to work due to his service 
connected back disability.  He had worked as an auto 
salesperson.  He expected to receive state disability.  His 
education included four years of college.  

Additionally received on November 15, 1996 was a November 1, 
1996 statement from John Krawchenko, M.D., indicating he 
treated the veteran and the veteran was totally incapacitated 
from October 24, 1996 until further notice due to his severe 
low back pain.

On a VA examination on October 21, 1996, the veteran reported 
that he felt that due to his back disability, he could not 
work.  On examination the veteran's gait was slow and 
guarded.  The veteran could bend forward 30 degrees before 
complaining of pain.  He could do a full deep knee bend 
without any problem.  The reflexes in the ankles and knees 
were equal and hyperactive.  There was slight hypesthesia 
noted on the lateral aspect of the right foot and right leg.  
There was a good pulse in both dorsalis pedis locations.  The 
strength of the leg on extension on either side was normal.  
There was some instability of the left knee in the lateral 
mesial axis but not on the right side.  There was normal 
plantar movement of the toe on testing for the Babinski's 
reflex.  Proprioceptive sense was normal in both feet.  
Straight leg raise caused pain in the right hip on the right 
side when the leg was elevated about 30 degrees above the 
horizontal.  The left extended leg could be elevated 60 
degrees above the horizontal before there was any back 
discomfort.  The conclusion included persistent back 
discomfort following open laminectomy and laser endoscopic 
discectomy.  The veteran reported that he took a nonsteroidal 
anti-inflammatory drug with minimal success.  The x-ray of 
the lumbosacral spine showed mild degenerative changes with 
disc space loss at L4/L5 level.

A VA treatment record from January 1997 includes that the 
veteran was seen for evaluation of chronic low back pain.  He 
complained of right back pain with posterior radiation of 
pain down the right leg into the right toe.  There was no 
difference whether he would sit or stand.  There was 
increased pain with cough or sneeze.  There was no bowel or 
bladder problem.  He reported that he walked with a limp and 
had to use a cane.  He was currently on state disability.  
The assessment included status post two L5-S1 discectomies 
with chronic low back pain with radiation.  On neurological 
examination there were multilevel sensory deficits.  

In a May 1997 statement the veteran reported that he received 
temporary state disability income from his former employer's 
insurance company and was only allowed 26 weeks of benefits.  

Received in May 1997 was a March 1997 notation from the 
Guardian Life Insurance Company of America that includes that 
the veteran was considered disabled on October 25, 1996.  
Benefits were paid from November 1, 1996 to March 6, 1997 and 
ended as he had received the maximum payable.  

By rating action of May 1997, the evaluation of the veteran's 
service connected residuals of lumbar laminectomy and L5-S1 
discectomy, was increased to 60 percent, effective June 1, 
1996.

Associated with the claims file in May 1997 was a statement 
from the veteran's former employer wherein it was indicated 
that the veteran last worked on October 24, 1996 and stopped 
working due to disability.  He received disability benefits 
as a result of his employment, beginning November 1, 1996.

Included in the claims file in May 1997 was a VA treatment 
record from March 1997 that includes that the veteran 
reported severe back pain that radiated to the right leg.  He 
stated that lower lumbar surgical procedures were performed 
in December 1993 and November 1996 and these apparently had 
little effect upon his discomfort.  An electromyography 
showed normal patterns of motor unit potential activity.  The 
conclusion included no evidence of a right L4-S1 
radiculopathy.  

Private treatment records from October 1996 to June 1997 
include that the veteran was seen for treatment for lumbar 
disc syndrome.  In October 1996, it was indicated that the 
veteran continued to have severe low back pain.  He was 
unable to get up and down or climb stairs.  He was unable to 
do his job.  A record from February 1997 includes that the 
veteran became disabled in October 1996, due to L5-S1 
herniated disc causing right lumbar radiculopathy.  In May 
1997, it was noted that steroid blocks were not effective.  
He was only able to sleep two hours per night.  He reported 
cramps and pain of the back and right leg and had right leg 
numbing.    

In a report received in November 1997, Richard J. Donlick, 
D.O., indicated that the veteran had been out of work since 
October 1996 due to his service connected back injury.  It 
was the doctor's opinion that the veteran's current symptoms 
prevented him for working and leading a well rounded 
lifestyle.  The veteran had no hope of returning to work in 
the near future unless he received surgical fusion on his 
spine. 

Treatment records from W. Jay Levy, M.D., include a lumbar 
myelogram report from November 1998 that shows that the 
veteran had anterior extra dural defects at the L3-4, L4-5, 
and L5-S1 levels suggestive of disc bulges or small disc 
herniations and November 1998 CT examination of the spine 
that includes an impression of circumferential bulging of the 
L5-S1 disc eccentric to the right with impingement upon the 
right S1 nerve root and mild circumferential bulging of the 
L4-5.  In addition, a report from December 1998 notes that 
the veteran was currently receiving treatment for a disabling 
condition and remained completely and totally disabled on a 
temporary basis.  It was anticipated that the veteran would 
be undergoing surgical intervention and it was anticipated 
that his total disability would continue for the next 9 to 12 
months.  In January 1999, the veteran underwent a L2-S1 
instrument fusion with pedicle screws and a decompressive 
laminectomy L4-S1 and bilateral lateral fusion with harvest 
of iliac crest graft using Stealth Guidance and 
intraoperative SEP-EMG monitoring.

By rating action of February 1999, a temporary total 
evaluation of 100 percent was assigned for residuals of 
lumbar laminectomy and L5-S1 discectomy from January 18, 1999 
to March 31, 1999 under 38 C.F.R. § 4.30 based on surgical or 
other treatment necessitating convalescence.  A 60 percent 
evaluation was continued from April 1, 1999.  

On a VA examination in March 1999, it was reported that the 
veteran had an operation by Dr. Krawchenko for the right 
lumbar radiculopathy secondary to disk herniation at the 
right L5-S1 and the veteran did not return to work after the 
operation.  He continued to have lower back complaints and in 
1999 the veteran had surgical intervention.  The veteran's 
current complaint was that he had right hip pain that 
radiated to the lateral calf muscle with some weakness to the 
right side and ongoing back spasms.  He denied any bowel or 
bladder complaints.  The veteran was on medication for pain.  
On examination, the veteran's gait was symmetrical and 
nonantalgic.  He was wearing a back brace.  There was 
tenderness over the right lateral lower back over the SI 
joint.  The range of motion could not be tested secondary to 
the position of the veteran's back brace.  On motor 
examination, the veteran was 4/5 on the right and left lower 
extremities.  The veteran did have decreased sensation to the 
L3, L4, and L5 distribution on the right side and the lateral 
margins.  His reflexes were decreased bilaterally at the 
knees and ankles.  The straight leg testing was positive on 
the right and negative on the left.  The impression included 
that the veteran's current back pain complaint was related to 
the fall in service.  

Treatment records from Dr. Levy from November 1998 to March 
1999 were associated with the claims folder.  In a report 
from March 19999, it was noted that the veteran was not 
working based on treatment due to lumbar radiculopathy. 

On a VA examination in July 2000, the veteran reported that 
he worked until 1996 when he was unable to work due to 
increased back pain.  He reported that he had a pedicle screw 
lumbar spine fusion in January 1999 and had gotten along 
fairly well since that time.  He had been working since March 
2000 at an auto dealership.  

In a statement in November 2000, the veteran reported that 
returned to work on July 15, 1999 and had worked 55 to 60 
hours a week since then.

Included in the claims file were letters from the RO to the 
veteran's recent and current employers to which there has 
been no response.

Additionally, by rating action of June 1999, service 
connection for iliac crest graft, left side, was granted with 
an evaluation of 0 percent, effective January 18, 1999.

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  The 
case has been remanded for further development, which was 
satisfactorily conducted.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him.  
38 U.S.C.A. § 5103A (West Supp. 2001).  In this regard, 
medical examinations have been conducted, treatment records 
have been obtained, there has been notice as to information 
needed, and there have been rating decisions and supplemental 
statements of the case sent to the appellant.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim, especially 
in view of the allowance as described below.

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2000).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (2000).  Pursuant to 38 C.F.R. § 4.16(a): 

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service-
connected disability shall be rated totally disabled.  See 38 
C.F.R. § 4.16(b).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2000).

The veteran contends that his service connected low back 
disability prevented him from engaging in any substantially 
gainful employment for the period from October 24, 1996 to 
July 15, 1999.  The evidence supports his contention.  The 
veteran was not working during this time period.  His 
employer in October 1996 reported that the veteran stopped 
working due to the disability and the veteran received 
benefits payments.  Three private physicians, Dr. Krawchenko, 
Dr. Donlick, and Dr. Levy, who treated the veteran during 
this time period reported that he was totally disabled.  
Additionally, due to two surgeries for the service connected 
disability during this time period, the veteran was assigned 
periods of temporary total ratings.  The evidentiary picture 
as a whole shows that for this time period the veteran was 
unemployable due to the service connected disability.  
Accordingly, the Board finds that the evidence supports the 
veteran's claim that his service connected disability 
rendered it impossible for him to follow a substantially 
gainful occupation, for the time period from October 24, 1996 
to July 15, 1999.  38 C.F.R. § 3.340.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability is 
granted for the period from October 24, 1996 to July 15, 
1999, subject to the law and regulations governing the 
effective dates of TDIU benefits and the payment of monetary 
benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

